DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed on the information disclosure statement filed 2/13/2020 have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Meier (US 20200354505)

Regarding claim 1, Meier teaches a driving control system in which a server apparatus controls an operation of a vehicle via a telecommunication network, wherein the server apparatus includes a controller (Meier, see fig 2, item 55) configured to determine whether a condition for raising a degree of accuracy in detecting a wild animal in an area around the vehicle is satisfied, (Meier, see fig 2, item 65 electronic processor which is part of the vehicle controller 55. Meier [0021] “the electronic processor 65 determines a collision risk of the vehicle 30 based on the vehicle data (at block 110). The collision risk of the vehicle 30 represents a probability of a collision between the vehicle 30 and the animal 25. In  and to raise the degree of accuracy in detecting the wild animal by controlling a detection device included in the vehicle at a timing when the condition is satisfied. (Meier [0014] “The communication interface 75 allows the vehicle controller 55 to communicate with devices external to the vehicle controller 55 (for example, receive input from and provide output to devices external to the vehicle controller 55). For example, the vehicle controller 55 communicates with the detection system 60, the vehicle position system 61, the vehicle safety system 62, the vehicle information system 63, another vehicle system, or a combination thereof through the communication interface 75”. This describes the ability for the adjustment to be made for the control of the detection device. Regarding, meeting the timing condition, see Meier [0020] “The electronic processor 65 receives the vehicle data via the communication interface 75 of the vehicle controller 55. The vehicle data is received from the detection system 60, the vehicle position system 61, the vehicle information system 63, or a combination thereof”. See also Meier [0018] “The vehicle information system 63 is configured to collect temporal data relating to the vehicle 30. The temporal data of the vehicle 30 may include, for example, a time of year (for example, a season, a month, or a day), a time of day (for example, morning, an actual time of day, dusk, or post-sunset), and the like”. See also Meier [0022] “The electronic processor 65 may determine whether the vehicle 30 is traveling during a time posing a known collision risk based on the temporal data received from the vehicle information system 63, when the temporal data indicates that the vehicle 30 is traveling during a time of day commonly associated with deer movement, such as dawn or dusk, the electronic processor 65 may determine a higher collision risk of the vehicle 30”.)

Regarding claim 2, Meier teaches the driving control system according to claim 1, wherein the controller is configured to raise the degree of accuracy in detecting the wild animal when a current time falls within time of day in which the wild animal is likely to appear. (Meier [0022] “The electronic processor 65 may determine whether the vehicle 30 is traveling during a time posing a known collision risk based on the temporal data received from the vehicle information system 63, when the temporal data indicates that the vehicle 30 is traveling during a time of day commonly associated with deer movement, such as dawn or dusk, the electronic processor 65 may determine a higher collision risk of the vehicle 30”.)

Regarding claim 3, Meier teaches the driving control system according to claim 1, wherein the controller is configured to raise the degree of accuracy in detecting the wild animal when a caution sign for the wild animal is detected near the vehicle. (Meier [0016] “The detection system 60 is configured to collect data of the environment surrounding the vehicle 30. For example, the data may include a presence of an animal in the path of the vehicle 30, a presence of a road sign, content of a road sign, and the like. See also Meier [0021] “For example, when the data indicates that a road sign with an animal warning was recognized, the electronic processor 65 may determine that the vehicle 30 is traveling through a high risk area”.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4 is rejected under 35 U.S.C. 103 as being unpatentable over Meier (US 20200354505) in view of Kraeling (US 20150235484).

	Regarding claim 4, Meier teaches the driving control system according to claim 1, but Meier does not disclose wherein the controller is configured to raise the degree of accuracy in detecting the wild animal by increasing a resolution of an image-capturing device configured to capture an image of surroundings of the vehicle.

Kraeling discloses where a vehicle system can comprise a camera configured to capture an image of surroundings of the vehicle, wherein a controller of the vehicle system is configured to raise the degree of accuracy in detecting objects when the vehicle is in a high risk area by increasing a resolution of the camera (Kraeling figs. 1-2 and [0019] regarding camera 112.  See also  [0056] “The controller 114 may activate the camera 112 and/or modify the resolution at which the image data is acquired by the camera 112 based on a location of the vehicle system 100. For example, based on the location of the vehicle 102, the controller 114 can activate and/or increase the resolution of the camera 112).

It would have been obvious to one of ordinary skill in the art to modify the driving control system as taught in Meier with the learnings of Kraeling to increase the resolution of the image capturing device when the vehicle in Meier is in the higher wild animal risk area and then reduce the resolution to a lower/normal level when the vehicle is in an area of less risk because this would reduce power/processing requirements.  As modified, the combined Meier/Kraeling system would raise the degree of accuracy in detecting the wild animal by increasing a resolution of an image-capturing device configured to capture an image of surroundings of the vehicle.

Prior Art
The prior art made of record not relied upon is pertinent to applicant’s disclosure. See the PTO-892 regarding references that are directed toward a driving control system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661